DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 14, filed 08 DECEMBER 2021, with respect to the previous 35 U.S.C. 101 rejection of claims 14-20 (and regarding the current amendments) have been fully considered and are persuasive.  The rejection of these claims under 35 U.S.C. 101 has been withdrawn. 
Applicant’s other arguments with respect to the claims have also been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 8, 12, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al., US 2020/0175303 in view of Packard et al., US 2018/0108380 and further in view of Cox, US 2014/0157307.

Regarding claim 1, Bhat discloses a method for moment notification comprising: 
defining data in a memory of a computer (database with stored data; page 3, paragraph 29, and page 8, paragraph 61); 
annotating a multiplicity of images of different instances as pre-cognizant of excitement, the images pre-cognitively reflecting during the live event, a moment in time (images can be annotated as potential for interest; page 7, paragraphs 49 and 52, and page 8, paragraph 61, and page 9, paragraphs 67-68); 

matching a frame of the video streamed live instance in the memory of the computer to an annotated one of the multiplicity of images (comparing and matching frame images in order to determine interest; page 3, paragraph 29, and page 7, paragraph 50, and page 8, paragraph 61, and page 11, paragraph 81); and, 
responsive to matching of the frame to the annotated one of the multiplicity of images, transmitting a message to at least one subscriber of the live instance of the corresponding live event indicating a likelihood of a future occurrence of the interest (messaging about potentially identified interest; page 2, paragraph 16, and page 6, paragraph 44, and page 7, paragraph 55, and page 11, paragraph 84).  
While Bhat does disclose transmitting a message (messaging about potentially identified interest; page 2, paragraph 16, and page 6, paragraph 44, and page 7, paragraph 55, and page 11, paragraph 84), Bhat does not explicitly disclose defining in a table in memory of a computer, an exciting moment occurring during a live event; 
different instances of the live event as determination of the exciting moment;
 information describing a moment in time occurring prior to an occurrence of an exciting moment; and
a message indicating a likelihood of an impending future occurrence of the exciting moment which has not yet occurred at a time of sending/presenting the message.

different instances of the live event as determination of the exciting moment (various different segments that are exciting; page 2, paragraph 34); and 
a message indicating the exciting moment (alerts about excitement are reported to subscribers; page 2, paragraph 29, and page 3, paragraphs 39 and 41, and page 4, paragraph 53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Bhat and Packard by allowing moments of a live even to be analyzed and stored in order to provide an improved system and method for accurately performing automatic prediction of human responses when viewing an event (Packard; page 1, paragraph 3).
Bhat in view of Packard does not explicitly disclose information describing a moment in time occurring prior to an occurrence of an exciting moment; and 
a message indicating a likelihood of an impending future occurrence of the exciting moment which has not yet occurred at a time of sending/presenting the message.
In a related art, Cox does disclose information describing a moment in time occurring prior to an occurrence of an exciting moment (information about a live event including key event data about future occurrences of exciting events, page 1, paragraph 7, and wherein moments occurring prior to the exciting events; page 5, paragraph 38, 
a message indicating a likelihood of an impending future occurrence of the exciting moment which has not yet occurred at a time of sending/presenting the message (alert/message can be generated and sent before the exciting event in order to allow a user time to tune to the particular event and see/hear the exciting event; page 1, paragraph 8, and page 3, paragraph 25).	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Bhat, Packard, and Cox by allowing exciting moments in content to be alerted to a user before they actually occurred, in order to provide an improved system and method for alerting a user of content delivered on multiple channels to events of interest occurring on the channels (Cox; page 1, paragraph 2).

Regarding claim 5, Bhat in view of Packard and Cox discloses the corresponding live event is a sporting event (Bhat; sporting event; page 1, paragraph 1, and page 2, paragraph 16, and page 4, paragraph 36, and Packard; sporting event; page 1, paragraphs 22 and 24).

Regarding claim 7, Bhat in view of Packard and Cox discloses filtering a list of subscribers with respect to the corresponding live event (Bhat; grouping, i.e. filtering, various users, i.e. list; page 3, paragraph 25, and page 5, paragraph 42, and Packard; 
transmitting the message only to those of the subscribers filtered according to the corresponding live event (Bhat; providing only to those users in the group; page 3, paragraph 25, and page 5, paragraph 42, and Packard; alerts only sent to particular subscribers with specific preference/interest; page 2, paragraph 29, and page 3, paragraph 39).

Claim 8, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a host computing platform comprising at least one computer with memory and at least one processor (Bhat; system with readable media/memory and processor; page 8, paragraph 56, and page 11, paragraphs 85 and 87);
a video streaming engine capturing a live video stream from over a computer communications network of a live instance of a corresponding live event (Bhat; frame module which captures/obtains frames from video item; Fig. 1, element 114, and page 6, paragraph 45, and wherein video item corresponds to live content/events; page 2, paragraph 19, and live streaming; page 8, paragraph 58, and page 10, paragraph 77); and 
a notification module (Bhat; trigger action module; Fig. 1, element 120, and page 7, paragraph 55).

12, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
Claim 13, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.  
Claim 14, which discloses a computer program product, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 8.  
Claim 18, which discloses a computer program product, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.
Claim 20, which discloses a computer program product, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al., US 2020/0175303 in view of Packard et al., US 2018/0108380 and Cox, US 2014/0157307 and further in view of Stojancic et al., US 2019/0356948.

Regarding claim 2, Bhat in view of Packard and Cox discloses all the claimed limitations of claim 1, as well as the table is a neural network trained with the multiplicity of images each annotated as pre-cognizant of the exciting moment (Bhat; with use of neural networks trained using images and annotations for interest; page 4, paragraphs 32-33, and page 7, paragraphs 52-53, and page 9, paragraph 67, and with prediction; page 3, paragraph 26, and page 4, paragraph 32 and Packard; segments that are exciting; page 2, paragraph 34, and with prediction; page 1, paragraphs 3 and 21).  

In a related art, Stojancic does disclose a convolutional deep neural network (with use of CNN; page 2, paragraph 21, and page 3, paragraph 41, and page 6, paragraphs 86 and 89).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Bhat, Packard, Cox, and Stojancic by allowing deep neural networks to be utilized, in order to provide an improved system and method for automatic real time processing of sporting event television programming content recognition and interpretation (Stojancic; page 2, paragraph 20).

Claim 9, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  
Claim 15, which discloses a computer program product, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al., US 2020/0175303 in view of Packard et al., US 2018/0108380 and Cox, US 2014/0157307, and further in view of Kline et al., US 2019/0362601.

Regarding claim 3, Bhat in view of Packard and Cox discloses all the claimed limitations of claim 1.  Bhat in view of Packard and Cox does not explicitly disclose 
including in a message, an activatable control programmed to present a prompt in a mobile device of the subscriber to purchase a fractional interest in the wager.
In a related art, Kline does disclose computing a probability of a wager resulting in a payout based upon the exciting moment (determinations about payout, i.e. likelihood/probability of outcomes of exciting moments; page 3, paragraph 24, and page 7, paragraph 53, and with other statistical methods; page 7, paragraph 58, and page 8, paragraph 67); and, 
including in a message, an activatable control programmed to present a prompt in a mobile device of the subscriber to purchase a fractional interest in the wager (offer/notification to device can include abilities to bet/wager on specific odds/events with specific wagers; page 2, paragraph 19, and page 4, paragraph 37, and page 5, paragraph 42, and pages 5-6, paragraph 44, and page 6, paragraph 47, and page 8, paragraph 63).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Bhat, Packard, Cox, and Kline by allowing bets/wagers to be included in notifications about exciting moments in order to provide an improved system and method for presenting real-time betting options to users during a sporting event, wherein this enables the users to make pre-game and in-game bets (Kline; page 1, paragraph 6).

10, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.  
Claim 16, which discloses a computer program product, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.

Claims 4, 6, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al., US 2020/0175303 in view of Packard et al., US 2018/0108380 and Cox, US 2014/0157307, and further in view of Perriman et al., US 2018/0025373.

Regarding claim 4, Bhat in view of Packard and Cox discloses all the claimed limitations of claim 1.  Bhat in view of Packard and Cox does not explicitly disclose the corresponding live event is a card game.  
In a related art, Perriman does disclose the corresponding live event is a card game (live event can include a card game; page 4, paragraph 40, and page 20, paragraph 210).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Bhat, Packard, Cox, and Perriman by allowing events to also include other live types, in order to provide an improved system and method which allows determination of popularity of events in order to make further decisions about the events (Perriman; page 1, paragraphs 2-3).

6, Bhat in view of Packard and Cox discloses all the claimed limitations of claim 1.  Bhat in view of Packard and Cox does not explicitly disclose the corresponding live event is an awards program.  
In a related art, Perriman does disclose the corresponding live event is an awards program (live event can include an awards show/program; page 4, paragraph 40, and page 20, paragraph 210).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Bhat, Packard, Cox, and Perriman by allowing events to also include other live types, in order to provide an improved system and method which allows determination of popularity of events in order to make further decisions about the events (Perriman; page 1, paragraphs 2-3).

Claim 11, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 17, which discloses a computer program product, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 19, which discloses a computer program product, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424